Citation Nr: 1543581	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence had been submitted sufficient to reopen the claim for service connection for bilateral corneal maculae.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran was in missing status from October 1944 to May 1945, and had active service with the Philippine Guerilla and Combination service from May 1945 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In March 2012, VA received notice from the Veteran's surviving spouse that the Veteran had died in September 2011.  In August 2012, VA received the surviving spouse's VA Form 21-534, Application for Dependency and Compensation, Death Pension and Accrued Benefits by a Surviving Spouse.  The Veterans Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), created new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  A VA Form 21-534 is accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010) [if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the AOJ, and the AOJ will make a determination in the first instance regarding eligibility for substitution].  Crucially however, the AOJ has not made a determination as to the surviving spouse's actual eligibility to substitute in the appeal.  Consequently, the substitution request remains pending but has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On March 1, 2012, the Board issued a decision denying the Veteran's application to reopen the claim for service connection for bilateral corneal maculae.

2.  Later that month, VA received notice that the Veteran died in September 2011.


CONCLUSIONS OF LAW

1.  The March 2012 Board decision addressing the issue of whether new and material evidence had been submitted sufficient to reopen the claim for service connection for bilateral corneal maculae is vacated, as the Board had no jurisdiction to adjudicate the merits of the claim subsequent to the Veteran's death.  38 U.S.C.A. § 7104(a)(West 2014); 38 C.F.R. § 20.904 (2015).  

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C. § 5121A.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a)(West 2014); 38 C.F.R. § 20.904 (2015).  

On March 1, 2012, the Board issued a decision denying the Veteran's application to reopen the claim for service connection for bilateral corneal maculae.  At the time that decision was issued, unbeknownst to the Board, the Veteran was already deceased.  Later that month, VA received notice from the Veteran's surviving spouse that the Veteran had died in September 2011.

Due to the death of the appellant during the pendency of his appeal, prior to the Board's March 1, 2012 decision, the Board had no jurisdiction to adjudicate the merits of his claim in March 2012.  38 U.S.C.A. § 7104(a)  (West 2014); 38 C.F.R. § 20.1302 (2015).  Thus, the Board's decision on March 1, 2012 is hereby vacated. 38 U.S.C.A. § 7104(a).

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).   As noted in the Introduction above, the Board has referred the Veteran's surviving spouse's August 2012 request for substitution to the RO for initial consideration. 


ORDER

The March 1, 2012 Board decision addressing the issue of whether new and material evidence had been submitted sufficient to reopen the claim for service connection for bilateral corneal maculae is vacated.

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


